DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 12-15 are pending in the application.
This action is in response to applicants' amendment dated November 22, 2021.  Claims 1-11 and 16-19 have been canceled.
Response to Amendment
Applicant's arguments filed November 22, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(b), anticipation rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

With regards to the 35 U.S.C. 102(b), anticipation rejection, labeled paragraph 2) in the last office action, the applicant's arguments have been fully considered, however they were not found persuasive.  The applicants’ stated that Bergman does not disclose each and every element of the claimed invention.  The applicants’ stated that the compound of Bergman does not contain the additional methyl group on the phenyl ring 
    PNG
    media_image1.png
    168
    131
    media_image1.png
    Greyscale
, but as stated in the last office action Bergman does in fact teach the methyl group as well as all parts of the compound of claim 14, i.e. page 13 of U.S. 2008/0132490 shown at the top close to the application publication number.
    PNG
    media_image2.png
    321
    439
    media_image2.png
    Greyscale
and also in paragraph [0202], i.e. 
    PNG
    media_image3.png
    340
    434
    media_image3.png
    Greyscale
which is the exact same compound that is being claimed in claim 14.  The labeling of the reaction mechanism A-2 is as follows:

    PNG
    media_image4.png
    214
    433
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    189
    141
    media_image5.png
    Greyscale
.
Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergman et al., U.S. Patent Application Publication No. 2008/0132490, for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the statutory double patenting rejection labeled paragraph 3) in the last office action, which is hereby withdrawn.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 12 and 13 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624